DETAILED ACTION
Status of the claims
	Claims 4-8, 10 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification
The disclosure is objected to because of the following informalities:  page 5, line 2, there are redundant words “plurality of”.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  “a received Wi-Fi device MAC address” should --the received Wi-Fi device MAC address --.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20120307676) in view of Pittman (US 20160148267).
Regarding claim 4, Chan disclosed a method and system for a traffic management network, comprising
a plurality of traffic monitoring Bluetooth transceiver apparatus each comprising: 
at least one antenna; 
[0075] Referring to FIG. 7, a diagram of a cellular packet-based network 700 in accordance with a representative embodiment is shown. The cellular packet-based network 700 Traffic data collection nodes 732, 734, 736 and 738 are located near the road 710 so that when a vehicle 720 passes, the traffic data collection nodes 732, 734, 736 and 738 can detect a discoverable MAC address. Each of the traffic data collection nodes 732, 734, 736 and 738 is wirelessly connected to one of cellular base stations 742, 744 or 746. The cellular base stations 742, 744 and 746 are connected to Internet 750. A central processing station 770 is also connected to the Internet 750. 
[0027] Referring to FIG. 1, a diagram of a traffic data collection node 100 in accordance with a representative embodiment is shown. The traffic data collection node 100 includes a computing module 110, an energy storage device 130, an energy controller 135, a solar panel 140, a Bluetooth antenna 150, a cellular antenna 160, and a network antenna 165.
a radio frequency (RF) transceiver module configured to operate in a least the 2.4GHz Band; 
[0057] The Bluetooth module 380 primarily receives but can also transmit data from the microcontroller 310 via a Bluetooth antenna 150. The Bluetooth module 380 can be, for example, a Bluetooth Class 1 and/or Class 2 module, BlueCore4 IC. available from CSR, plc. of Cambridge, England. The Bluetooth module 380 contains a 2.4 GHz Bluetooth radio, a Bluetooth baseband digital signal processor (DSP), and a Bluetooth firmware based stack implemented in an 8-bit microcontroller.
at least one microprocessor configured to implement a Bluetooth Stack and to detect at least the Lower Address Part (LAP) of a Bluetooth Device Address in a received transmission; and 
[0057] The Bluetooth module 380 primarily receives but can also transmit data from the microcontroller 310 via a Bluetooth antenna 150. The Bluetooth module 380 can be, for a Bluetooth firmware based stack implemented in an 8-bit microcontroller.
[0135] In one representative embodiment, the lower address part (LAP) is 24 bits from the MAC. Accordingly, like the MAC, the lower address part is also an anonymous identifier. The LAPs are not associated with any specific user account (as is the case with cell phone probes) or any specific vehicle (as with automated toll tags). The LAP is not linked to a specific person through any type of central database but is assigned at the Bluetooth electronic chip manufacturer. Additionally, it is difficult to match a LAP to the purchase of a device by a consumer. Thus, using the LAP within the described traffic management network minimizes, if not eliminates privacy concerns.
a network interface configured to send a plurality of capture messages, each capture message comprising a representation of a received LAP, a time stamp, and…; and a traffic network monitoring centre, wherein each traffic monitoring Bluetooth transceiver apparatus is located at a fixed site location in a traffic network and …
[0077] Each of the nodes communicates to the central processing station 770 independently, though the central processing station 770 can coordinate data collection and other activities amongst the nodes. For example, when the vehicle 720 passes traffic data collection node 732, traffic data collection node 732 detects the MAC address of vehicle 720. Traffic data collection node 732 time stamps and stores the data as a MAC address detection packet. Traffic data collection node 732 then sends an IP packet, addressed to the central processing station 770 and containing MAC address detection packet, to the base station 742. The IP packet may 
the traffic network monitoring centre is configured to receive and process the capture messages to determine link travel times for a link defined by two traffic monitoring Bluetooth transceiver apparatus, and obtain an estimate of an excess delay and a congestion for each link.
[0115] As the cell phone 1040 and navigation device 1042 pass nodes 1010, the MAC addresses of the cell phone 1040 and navigation device 1042 can collected by nodes 1010, be time stamped, and sent to central processing station 1037 through network 1015, cellular base station 1017 and Internet 1035, as discussed above. In one illustrative embodiment, the central processing station 1037 can use the MAC addresses, node locations, and time stamps to determine travel time, vehicle speed, and vehicle direction (directionality), as discussed above. Thus, as many vehicles pass nodes 1010, various conditions of the road can be determined such as traffic congestion and traffic speed. For example, if a crash 1030 occurs on the road 1022, the central processing station 1037 can determine that vehicles are not moving if the nodes 1010 do not detect progression of the cell phone 1040 and navigation device 1042 or that vehicles are moving too slowly if the time the cell phone 1040 and navigation device 1042 take to pass successive nodes implies traffic has slowed.
a device site identifier (ID)
the device site ID is associated with the site location;
First, Chan disclosed further [0097] The central processing station 770 can also direct the nodes to form a specific network configuration based on the node location, maps, 
node locations, and time stamps to determine travel time, vehicle speed, and vehicle direction (directionality), as discussed above. 
Second, Pittman teaches systems and methods for traffic monitoring and analysis wherein [0033] In one embodiment, the technology includes a smart signal tracker that can track traffic passing within a defined distance from the signal tracker. The signal tracker can include one or more signal detectors that can detect one or more types of signals from the traffic. The embodiment operates with traffic entities that have mobile computing devices (e.g., MCDs) that emit one or more types of signals that can be detected by the one or more signal detectors of the signal trackers. The MCDs can emit WiFi, Bluetooth, and cellular signals, among other types of signals.
  [0152] In one embodiment, the system can process methods for classification of a single person that has multiple devices. The method includes obtaining data (e.g., step 1) from a specific timeframe (day, month, etc.) for a specific MCD from one or more signal trackers. Analyzing the data of all MCDs time and location (e.g., signal tracker ID) and determining whether two or more MCDs are seen at the same time and location at two or more defined times and locations. The system can compute (e.g., step 2) the number of times two or more MCD identifiers are seen together at the same location and times, which can include an analysis on the specific time intervals (e.g., 1 minute) by the same signal tracker. {signal tracker ID thus a device site identifier}
Chan and Pittman are considered to be analogous art because they pertain to traffic monitoring. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a device site identifier (ID) and the 
Regarding claim 5, Chan disclosed further [0057] Alternatively, other devices can be detected, for example, the module can be designed to probe for Wi-Fi devices, cell phones, satellite phones, or any other device that transmits a unique or pseudo-unique discovery signal or that responds to wireless inquiries.
Regarding claim 6, the claim is interpreted and rejected as claim 4.
Regarding claim 8, Chan did not explicitly disclose the claimed limitations.
However, Chan disclose similar detecting steps for Bluetooth. Therefore, one of ordinary skills in the art would easily apply these detecting steps for Wi-Fi communication when Wi-Fi being used.
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the detecting step further comprises: detecting a Wi-Fi probe request, extracting a Wi-Fi device MAC address from the probe request; and transmitting a capture message comprising a representation of a received Wi-Fi device MAC address, a time stamp, and a device site identifier (ID) of the receiver to a monitoring centre for Chan’s system when using Wi-Fi communication.. 


Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20120307676) in view of Pittman (US 20160148267) in view of Pappu (US 20120075072).	
Regarding claim 7, the claim is interpreted and rejected as claim 4.
monitoring further transmissions for transmissions including the received LAP, and when no further transmissions including the received LAP have been received within a predetermined time out window, transmitting the capture message comprising a representation of the received LAP.
Pappu teaches a wireless communication system wherein [0005] Radio technologies such as WiFi, bluetooth, cellular phones, etc., support communications in a different way than do passive RFID tag readers. For example, WiFi, bluetooth, cellular phones, etc., typically support half-duplex communications in which corresponding radio devices must be configured at different times to either transmit data or receive data. Half-duplex communications do not allow two different radio devices to send radio frequency energy bi-directionally to each other at the same time. For example, to implement half-duplex communications, when a first radio device is in the transmit mode, a second radio device must be set to a receive mode to receive data transmitted by the first radio device. Conversely, when the second radio device is in the transmit mode, the first radio device must be set to a receive mode to receive data transmitted by the second radio device. 
Chan and Pappu are considered to be analogous art because they pertain to wireless communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate monitoring further transmissions for transmissions including the received LAP, and when no further transmissions including the received LAP have been received within a predetermined time out window, transmitting the capture message comprising a representation of the received LAP for Chan’s system as an alternative embodiment in order to either saving power consumption or bandwidth used. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/